Citation Nr: 1757109	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-47 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

4.  Entitlement to service connection for fungus of the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The Board notes that the RO in Jackson, Mississippi now has jurisdiction over these matters.

The Board notes the Veteran perfected an appeal for an increased rating for chronic anxiety in January 2014.  In a statement in support of claim dated October 2014, the Veteran withdrew his appeal for an increased rating for chronic anxiety.  As such, this matter is no longer before the Board.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for high frequency hearing loss as entitlement to service connection for bilateral hearing loss.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Caseflow Reader paperless claims processing system.  The Board has reviewed the electronic records maintained in Caseflow Reader to ensure consideration of the totality of the evidence.

The Board notes that in May 2014, the Veteran filed a claim for entitlement to service connection for tingling in the legs.  In their August 2014 rating decision, the RO had recharacterized the issue of tingling in the legs to entitlement to service connection for a right leg condition, which had previously been denied in January 1963, and denied the claim for lack of new and material evidence.  The Board further notes that the evidence submitted by the Veteran in 1962 shows the Veteran was claiming an orthopedic condition of the right leg, whereas the Veteran's May 2014 claim of tingling in his legs, based on the Veteran's subsequent statement that he believed it is related to his back condition, is neurologic in nature.  As such, the Board has recharacterized the Veteran's claim of tingling in the legs, recharacterized by the RO as entitlement to service connection for a right leg disability, as entitlement to service connection for a neurological disability of the lower extremities.  Clemons.  As such, although the RO has denied the Veteran's claim for service connection for his back condition, it has yet to adjudicate the neurological disability claimed by the Veteran.  Therefore, the Board does not have jurisdiction over the Veteran's claimed neurological disability, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss Disability

The Veteran maintains that he was exposed to acoustic trauma while in service and is therefore entitled to service connection for his bilateral hearing loss disability.

The Veteran was afforded a VA audio examination in August 2014.  Bilateral sensorineural hearing loss was noted.  The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was due to his military service, with the rationale that there is no data available from the Veteran's military service and referenced a March 2011 opinion from Dr. M. L., who opined that the right ear hearing loss was due to an autoimmune disorder.  The examiner opined that it was less likely than not that the Veteran's left ear hearing loss was due to his military service, with the rationale that there is no data available from the Veteran's military service and stated that the hearing loss is likely a result of his occupational noise exposure from working in a steel mill, as well as due to aging.

The Board notes that hearing testing was in fact noted in his May 1943 entrance physical, as well as his December 1945 separation physical.  Here, the VA examiner relied heavily on a claimed lack of hearing testing in the Veteran's service treatment records, despite the fact that such records are in the claims file.  Furthermore, the examiner did not address the Veteran's contentions regarding noise exposure while on active duty.  Accordingly, the Board finds that this opinion is inadequate upon which to make a determination regarding service connection.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2017), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination to determine the nature and etiology of any current bilateral hearing loss is required.

Prostate Cancer, Erectile Dysfunction, and Bilateral Foot Fungus

The Veteran maintains that he is entitled to service connection for prostate cancer, erectile dysfunction, and bilateral foot fungus.  The Board notes that he has not been afforded VA examinations for these matters.

VA treatment records note the Veteran has a history of prostate cancer, status post prostate biopsy and radiation.  Additionally, erectile dysfunction is also noted in VA treatment records.  The Board notes that the Veteran's May 1943 entrance physical notes atrophy of the right testicle.  

The Veteran was afforded a VA feet examination in April 2010 for an orthopedic complaint.  At that examination, the Veteran also reported a fungus condition that began in 1943 for which he stated he was treated with foot powder and cream.  The Veteran then reported that "years ago, he began using Clotriamizole 1% cream on occasion".  The Veteran reported monthly flare ups.  Upon examination, the Veteran was diagnosed with tinea pedis with onychomycosis.  Furthermore, in his September 2014 notice of disagreement (NOD), the Veteran stated that he developed the foot fungus in 1943 while stationed in Williamsburg, Virginia, after crossing the York River and staying wet all day.

Based on the above evidence, it is unclear whether the Veteran's prostate cancer, erectile dysfunction, and bilateral foot fungus are related to the Veteran's service.  Thus, the Veteran should be afforded VA examinations to determine the nature and etiology of his prostate cancer, erectile dysfunction, and bilateral foot fungus.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate health providers to determine the nature and etiology of the Veteran's claimed disabilities.

a.  For the Veteran's bilateral hearing loss disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his hearing loss and noise exposure in service, to include the extent to which the Veteran was provided and used hearing protection during service.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Does the Veteran have a current hearing loss disability for VA purposes?

If so, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must address the Veteran's lay statements concerning his in-service noise exposure.

b.  For the Veteran's prostate cancer, erectile dysfunction, and bilateral foot fungus:

For each disability, the examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed prostate cancer, erectile dysfunction, and bilateral foot fungus disabilities had their clinical onset during active service or are otherwise related to any in service disease, event, or injury. 

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed erectile dysfunction is caused or aggravated by the Veteran's prostate cancer disability.

The examiner must address the Veteran's lay statements regarding each of his claimed conditions.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





